Opinion filed November 3, 2016




                                       In The

          Eleventh Court of Appeals
                                    __________

                                 No. 11-15-00315-CV
                                     __________

                 KATHRYN MARIE BLACK, Appellant
                                        V.
                   WILLIAM DAVID BLACK, Appellee

                   On Appeal from the County Court at Law
                             Brown County, Texas
                      Trial Court Cause No. DV-1209175

                     MEMORANDUM OPINION
      Appellant has filed in this court an unopposed motion to dismiss this appeal.
In the motion, Appellant requests that we dismiss her appeal without prejudice. See
TEX. R. APP. P. 42.1. Appellant has certified that Appellee does not oppose the
motion.
      We grant the motion and dismiss the appeal.


November 3, 2016                                         PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.